                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )                   Case No.
                                          )             5:05-cr-63-JMH-CJS-1
v.                                        )
                                          )
CHRISTOPHER HOLLOWAY,                     )              MEMORANDUM OPINION
                                          )                   AND ORDER
      Defendant.                          )
                                          )
                                          )
                                          )

                              **    **   **   **   **

      This matter comes before the Court on remand from the United

States Court of Appeals for the Sixth Circuit. [DE 136; DE 137].

On September 5, 2019, the Sixth Circuit held that this Court erred

in   finding    Defendant     Christopher     Holloway’s      ineligible    for   a

sentence reduction under the First Step Act of 2018 and the Fair

Sentencing Act of 2010.            [DE 136 at 2, PageID #977].        The Sixth

Circuit’s      mandate    issued    on   September      30,   2019.   [DE   137].

Pursuant to the Sixth Circuit’s Order, [DE 136], and for the

reasons set forth herein below, Holloway’s sentence is eligible

for sentence reduction, and his sentence is, and hereby shall

hereby be, REDUCED to 210 months on Count 1.

                                   I.    DICUSSION

      After a jury trial, Holloway was found guilty of possession

with intent to distribute cocaine base (“crack” cocaine) in the
amount of 7.6 grams and being a felon in possession of a firearm.

[DE 58, DE 67].      Holloway’s possession of five or more grams of

crack cocaine carried a statutory penalty of five to forty years.

As a result, he received a career offender level of 34, a criminal

history category of VI, and an advisory guideline range of 262 to

327 months.   Accordingly, On December 2005, Holloway was sentenced

to 262 months on Count 1 and 120 months on Count 3, to be served

concurrently, for a total term of imprisonment of 262 months, to

be followed by a four-year term of supervised released.       [DE 67].

Holloway sentenced at the bottom of Holloway’s advisory guideline

range.    [Id].

     Holloway’s sentence was based on Holloway’s status as a career

offender pursuant to U.S.S.G. § 4B1.1, not the guidelines ranges

in U.S.S.G. § 2D1.1, which are based on drug quantity.       [DE 67; DE

77, PageID #517].     The Sixth Circuit confirmed the conviction and

sentence on direct appeal.    Holloway filed multiple petitions for

habeas relief and has moved for reductions of sentence.

     However, on December 21, 2018, the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194 was signed into law.           Among

other reforms, Section 404 of the First Step Act retroactively

applies    certain   sentencing   reform   provisions   of   the    Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372.

Specifically, the First Step Act retroactively applies the reduced

statutory penalties for crack cocaine offenses in the FSA to

                                   2
“covered offenses”1 committed before August 3, 2010. See United

States v. McCloud, 730 F.3d 600, 601 (6th Cir. 2013).                 Thus, a

court that imposes a sentence for a covered offense may impose a

sentence as if the Fair Sentencing Act of 2010 were in effect at

the time the covered offense was committed.              This reduction in

sentence may be made by the court on its own or on a motion of the

defendant, the Director of the Bureau of Prisons, or an attorney

for the United States.

      As a result, in early 2019, the Court received a list of

prisoners that might be eligible for a reduction of sentence under

the First Step Act and ordered that the United States Probation

Office review the listed cases and issue a report.           [DE 124].    Upon

review of that report, and Holloway’s case generally, the Court

entered a sua sponte denial of a reduction of sentence based on

Holloway’s status as a career offender.          [DE 125].

      On February 12, 2019, Holloway moved for resentencing based

on the First Step Act.       [DE 126], which the Court denied for the

same reason, based on Holloway’s sentencing as a career offender.

[DE 127]. On February 15, 2019, Holloway moved for reconsideration

of the Court’s previous sua sponte denial of a sentence reduction


1 The term “covered offense” is defined as a violation of a Federal criminal
statute, the statutory penalties for which were modified by section 2 or 3 of
the Fair Sentencing Act of 2010, Pub. L. No. 111–220, 124 Stat. 2372; see also,
“First Step Act of 2018,” S. 756, 115th Cong. tit. IV, § 404(a) (2018). The
retroactive application of the Fair Sentencing Act of 2010 is consistent with
Judicial Conference policy. JCUS-MAR 16, p. 13-14.


                                       3
based on the First Step Act. [DE 128]. The Court then entered a

Memorandum Opinion and Order denying Holloway’s motion. [DE 127].

        Holloway filed an appeal, pro se, to the Sixth Circuit [DE

131], docketed as case number 19-5180 [DE 132], challenging this

Court’s order sua sponte denying Defendant a sentence reduction

[DE 125] and denying Defendant’s motion for reconsideration. [DE

131].      On appeal, the United States moved to remand the case to

the district court and Holloway did not oppose the motion.

        On September 5, 2019, the Sixth Circuit entered an Order

finding that this Court erred finding Holloway was not eligible to

receive a sentence reduction and remanded the action to this Court.

[DE 136 at 2, PageID #977].          Here, Holloway received a career

offender level of 34, a criminal history category of VI, and an

advisory guideline range of 262 to 327 months. [Id.]. Retroactive

application of the Fair Sentencing Act would, however, have lowered

his career offender level of 34 to a level of 32, and thus would

have reduced his applicable guideline range to 210 to 262 months.

[Id].      As a result, the Sixth Circuit reasoned that, despite the

fact that Holloway was sentenced as a career offender and not based

on   the    drug   quantities   involved,   Holloway   still   should   have

received a lower career offender level, which would have, in turn,

lowered his advisory guideline range.        [Id.].    Such a reduction in

applicable guideline range makes Holloway eligible for a reduction

in sentence.       [Id].

                                      4
     As noted above, Holloway was initially sentenced 262 months,

which was the bottom of his original applicable guideline range.

Retroactively         applying   the    Fair    Sentencing       Act    reduces   his

guideline range to 210 to 262 months.                  As a result, we find it

appropriate that Holloway receive a reduction in sentence to 210

months    on    Count    I,    the    bottom   of    his   new   guideline      range.

Accordingly, and upon the Court’s own motion, IT IS ORDERED as

follows:

     1)        That Defendant Christopher Holloway’s sentence of 262

months imprisonment on Count 1, is VACATED;

     2)        That Defendant Christopher Holloway is hereby SENTENCED

to 210 months imprisonment on Count 1;

     3)        That    all    other    terms   and    conditions       of   Defendant

Christopher Holloway’s sentence shall remain unmodified;

     4)        That the Clerk of Court shall PROVIDE copies of this

Order to Defendant Christopher Holloway, counsel for the United

States, and the United States Probation Office by either facsimile,

electronic mail, U.S. Mail, or any other method the Clerk of Court

deems expedient; and

     5)        That   Upon    receiving    this      Order,   the      United   States

Probation Office SHALL PREPARE an Amended Judgment reflecting the

changes to Defendant Christopher Holloway’s sentence that are set

out in this Order.

     This, the 7th day of October, 2019.

                                           5
6
